Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 09/19/2022 is duly acknowledged.
	Claims 2-6, 17, 20 and 21 have been canceled by applicants.
	Claims 1, 7-16, 18 and 19, as currently amended (elected invention of Group I without traverse; directed to “A method for culturing T cells”) have been examined on their merits in this office action hereinafter. 
Priority
This application has been filed by applicants as a CON of 15/299,394 (filed on 10/20/2016, now abandoned), which claims priority from US provisional application 62/244,036 filed on 10/20/2015).
Claim Rejections - 35 USC § 112 - Maintained
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 16 (as currently amended) remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations in component (v), which render the claim ambiguous, as earlier pointed out in the rejection of record. It is noted that applicants have amended claim 16, components (iii) and (vi), which was earlier pointed out by the examiner.  However, the component (v) and has not been appropriately amended, and renders the claim indefinite for the same reason (see also applicant’s remarks, page 7 under section 35 USC-112). To re-iterate, the recitation is ambiguous because, the T cells that are contacted with both “exogenous IL-7 and exogenous IL-15” are now being compared to T cells that are contacted with either IL-7 or IL-15 as per recited in component (v).  It is unclear from the record presented (see Examples 1-6) if the response shown using both cytokines is comparable with such a control (i.e. T cells that have only contacted with only one of the interleukins). It is unclear as to how one of ordinary skill in the art would compare such results, if the in vitro treatment modalities during culture and conditions are not the same. Thus, metes and bounds of the claimed process does not appear to be properly defined. 
Appropriate correction and/or explanation is required.  
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103- Made/Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1, 7-12, 16 and 18-21 (as amended) are/remain rejected under 35 U.S.C. 103 as being unpatentable over Unutmaz (US 2013/0045491 A1; cited in applicant’s IDS dated 12/31/2019) taken with Van der Waart et al (2014, cited in applicant’s IDS dated 12/31/2019, NPL citation No. 8).
Claim 1 (as Currently Amended) is directed to “A method for culturing T cells, comprising contacting one or more T cells with exogenous Interleukin-7 (IL-7) and exogenous Interleukin-15 (IL-15) in the absence of exogenous Interleukin-2 (IL-2), wherein the one or more T cells comprise CD4+ T cells, and the contacting is for 1 day to 10 days.”
Claim 7 is directed to “The method of claim 1, wherein the one or more T cells are further contacted with an AKT inhibitor.”
Claim 9 is directed to “The method of claim 7, wherein the AKT inhibitor is 3-[1-[[4-(7-phenyl-3H-imidazo[4,5-g]quinoxalin-6 yl) phenyl] methyl]piperidin-4-yl]-1H-benzimidazol-2-one.” (AKT inhibitor-VIII, known to selectively inhibits AKT-1/2 activity; see prior art below and applicant’s IDS dated 12/31/2019, a product disclosure by ChemSpider, Royal Society of Chemistry 2015, NPL citation #1 ).
See also the limitations of dependent claims 8, 10-12, 16, 18 and 19, as currently presented.

Unutmaz (2013), while disclosing in vitro methods for activating T cells (see abstract, summary of the invention on pages 2-3), disclose the method for delaying or inhibiting T cell maturation or differentiation in vitro (intended for use in T cell therapy by inhibiting IL-17/IL-22 in T cells useful for therapeutic purposes in patients in need thereof; see abstract, [0067], [0082]-[0084], [0158], for instance); wherein the method comprises contacting isolated CD4+ T cells (see Example 1, [0139], Fig. 1, for instance) from a subject in need with an AKT inhibitor (such as AKT-1/2 inhibitor, that acts directly on Akt by binding to it; see instant claim 8 for such inhibitors as recited by applicants; it is noted that no specific AKT inhibitor is required by instant claim 7) and one or more of exogenous interleukins (IL) such as IL-7 or IL-15, in a serum-free culture medium for 7 days (see abstract, [0067], and page 15, Example 1 section “Human T Cell Purification and Activation”, for instance); wherein the resulting T cells exhibit delayed maturation or differentiation (see [0037], [0076], [0083]-[0084], [0158], for instance) and improved T cell function when compared to control cells that were cultured in absence of said AKT inhibitor; and wherein T cell function includes increased T cell activation and proliferation by repressing c-cytokine-driven IL-17/IL-22 expression (see abstract, [0010], in particular). Unutmaz discloses the method wherein the AKT-1/2 inhibitor is used in the culture medium at an amount of 1-10 g/ml  for 2 days (see [0158]; at 10 g/ml, i.e. equivalent to about 18 M using the molecular weight of 552 Daltons for AKT-1/2 inhibitor); wherein the T cells are T helper cells isolated from peripheral blood lymphocytes (see [0005], [0015], and Example 1, for instance) of patients in need; wherein the concentration of one or more exogenous cytokines in the serum-free medium is at least 0.1 ng/ml to 50 ng/ml, or more (i.e. IL-7, and/or IL-15; see [0015], Example 1 that uses 20 ng/ml of  the cytokines, for instance; i.e. “at least 7 ng/ml IL-7” or IL-15); wherein the incubation (i.e. contacting with IL-2, IL-7 or IL-15 can be performed from at least 2 hours to ten days or more; see [0016], claims 9, 19 disclose “at least 2 days”, also see [0156], [0158], for instances); and wherein Unutmaz discloses that IL-7 and IL-15 can act as substitute for IL-2 (see [0156]) and that the resulting activated T cells (i.e. contacted with said AKT inhibitor) show repressed expression of IL-17/IL-22, however do not show altered expression of interferon-gamma (IFN-; see [0156]-[0158], for instance). Unutmaz discloses that the such in vitro activated T cells can be used as therapeutic modalities for various diseases where TGF signaling is involved in promoting tumors such as breast and lung cancer (see [0033], also see [0101], for instance), and where TH17 or Th22 related genes play a role such as in prostate and breast cancers.
However, Unutmaz does not explicitly disclose and/or exemplify the method for culturing T cells, wherein: 1) the T cells are cultured in the presence of both IL-7 and IL-15 (and in the absence of IL-2; see instant claim 1, as amended); 2) wherein the T cells comprise both CD4+ cells and CD8+ cells (instant claim 12); and wherein specific AKT inhibitor is as recited in instant claim 9 (i.e. an AKT inhibitor VIII).
Van der Waart et al (2014) disclose that inhibition of Akt signaling promotes the generation of superior tumor reactive T cells that can be used for adoptive cancer immunotherapy (see title, abstract, in particular), wherein they disclose the art-known fact that “effective T-cell therapy against cancer is dependent on the formation of long-lived, stem cell-like T cells with the ability to self-renew and differentiate into potent effector cells” (see Abstract), and wherein they experimentally demonstrate that by inhibiting the Akt pathway, one can generate highly potent MiHA-specific CD8+ T cells ex vivo, wherein the Akt-inhibited CD8+ T cells showed superior expansion potential upon removal of the Akt inhibitor, which results in a superior antitumor effect in mice, thus providing a strategy that is expected to be safe and potent as additive T-cell therapy after allogeneic stem cell transplantation (see entire section “Introduction”). They further disclose the method for isolating/obtaining patient’s naïve T cells from blood samples (see section “Materials and methods” and subsection “In vitro Akt inhibitor VIII treatment and priming of MiHA-specific T cells”, in particular), which were treated in vitro in culture with 8 M of Akt inhibitor VIII (reads on instant claims 9-11; 50% inhibitory concentration, 58 nM, 210nM, and 2.12 M for Akt1, Akt2, and Akt3, respectively) in combination with cytokines (such as 50 U/ml IL-2, 5 ng/ml each of the IL-7 and IL-15) and MiHA peptide loaded dendritic cells in order to prime said naive T cells from patients in a co-culture conditions (see subsection “In vitro Akt inhibitor VIII treatment and priming of MiHA-specific T cells”, in particular), wherein the resulting MiHA-specific CD8+ T cell population contained a high number of stem cell-like T cells compared with terminal differentiated effector T cells in control cultures (i.e. that were not treated with Akt inhibitor), and showed superior anti-tumor effect in intrafemural multiple myeloma-bearing mice (see abstract, in particular), wherein the resulting T cells showed increased mRNA expression of the effector molecules IFN and PRF1 (see Figure 2H, and entire section “Generation of stem cell-like MiHA-specific CD8+ T cells by inhibiting Akt signaling”, in particular 3rd paragraph) compared with controls. In addition, they showed that CD62L and CD28, two surface markers expressed by less differentiated T cells, were expressed on Akt-inhibited MiHA-specific CD8+ T cells to a higher level compared with controls (see Figure 2F, for instance).  More importantly, they demonstrated that although variation was seen between cultures and no clear effect on T-cell differentiation was observed with any of the cytokine combinations, when the stimulations were performed in the presence or absence of Akt inhibitor VIII, Akt-inhibited CD8+ T cells showed reduced differentiation (see section “Generation of stem cell-like MiHA-spoecific CD8+ cell by inhibiting Akt signaling”, 1st paragraph, for instance), and were superior in proliferation capability, which resulted in highly functional effector T cells (see section “Discussion”, 4th paragraph, for instance) that showed less replicative senescence characteristics, greater expression of co-stimulatory molecules such as CD28, and increased expression of cytokine receptors such as IL-7R and markers such as CXCR4 that may help such T cells home more effectively to the bone marrow for their in vivo antitumor effects shown in experimental model using mice. Thus, Van der Waart et al conclude that “inhibiting Akt signaling during the ex vivo priming, expansion, and culture of MiHA-specific CD8+ T cells gives rise to potent tumor-reactive T cells” (see “Discussion”, last paragraph).
Thus, given the detailed benefits and motivation for using Akt signaling inhibition of T cells (performed in culture in vitro in the presence of one or more cytokines for 7 and 14 days, for example, combinations of IL-7 and IL-15; see teachings from Van der Waart et al, as discussed above), a person of ordinary skill in the art would have modified the method of Unutmaz in order to employ combination of IL-7 and IL-15 (and remove IL-2, as it was known that IL-7 and IL-15 can be substituted for IL-2; see teachings from Unutmaz, above, page 17, [0156], in particular) for activation of T cells in culture, and further include CD8+ T cells obtained from patients undergoing T cell therapy of cancer in order to achieve a superior T cell functionality, especially in terms of obtaining stem cell-like, potent tumor-reactive T cells expressing higher amounts of effector molecules such as IFN, and that could be broadly exploited for the adoptive immunotherapy of cancer and viral infections (as disclosed by Van der Waart et al, discussed above).  Since, generation of such stem cell-like CD8+ T cells having highly potent tumor-reactive functionality have been experimentally demonstrated (in vitro as well as in mouse model of cancer, in the presence of Akt inhibitor VIII) by Van der Waart et al, it would have been obvious to an artisan of ordinary skill in the art before the effective filing date of this invention, to incorporate steps suitable to obtain inhibition of Akt signaling in T cells in order to potentiate and transform T cells into effective treatment modality for cancer, as already shown by Van der Waart et al.  Since, the same amounts of combination cytokines (i.e. IL-7 and IL-15, without the need for employing IL-2, as specifically suggested by Unutmaz discussed above), duration of activation, and the same Akt inhibitor have been shown to be effective in the method for culturing and activating T cells (both CD4+ and CD8+ cells) in culture by the combined teachings from the cited references of record as discussed above, such modification in the method would have been fully contemplated by an artisan of ordinary skill in the art pertinent to the T cell therapy of cancer, unless evidence provided on record to the contrary (which is currently lacking on record; see instant disclosure, Examples 1-6). 
Thus, the invention for culturing T cells in the presence of suitable amounts of cytokines such as IL-7 and IL-15 (in the absence of IL-2) and further in the presence of an AKT inhibitor (for activating T cells, as disclosed in the prior art) as claimed, fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art as discussed above.

2.	Claims 13-15 (as amended/presented) are/remain rejected under 35 U.S.C. 103 as being unpatentable over Unutmaz (US 2013/0045491 A1; cited in applicant’s IDS dated 12/31/2019) taken with Van der Waart et al (2014, cited in applicant’s IDS dated 12/31/2019, NPL citation No.8) as applied to claims 1, 7-12, 16, 18 and 19 above, and further in view of Sadelain et al (US 7,446,190 B2, cited in applicant’s IDS dated 12/31/2019).
Claims 13-15 are directed to the method of claim 1, further comprising transducing the T cells with a retrovirus (claim 13); wherein the retrovirus comprises a heterologous gene encoding a T cell receptor (TCR) or a chimeric antigen receptor (CAR) (claim 14); which is capable of binding various antigens, as specifically recited in instant claim 15.
The teachings and/or suggestions of Unutmaz taken with Vander Waart et al for the method of culturing T cells (comprising CD4+ and CD8+ T cells) intended for inhibiting and/or delaying T cell maturation and/or differentiation in vitro using cytokines in combination with suitable Akt signaling inhibitor, have been discussed above in details, and are further relied upon in the same manner hereinafter.
However, the method further comprising “transducing the T cells with a retrovirus” (see limitations of instant claims 13-15) comprising a heterologous gene encoding a TCR, or a CAR, that are capable of binding CD19 (instant claim 15), has not been explicitly disclosed by the cited references of Unutmaz taken with Vander Waart et al, as discussed above.
Sadelain et al (2008), while disclosing nucleic acids encoding chimeric T cell receptors (see title and abstract, summary of the invention, and claims), disclose T cells transduced with retroviral constructs having suitable genes encoding a chimeric T cell receptors (i.e. CAR T cells) comprising intracellular domain of human CD3 chain, a costimulatory signaling region, and a binding element that specifically interacts with a selected target such as CD19 (see Sadelain et al, claims 1 and 5, for instance), wherein the CAR T cells can be used for induction of potent tumor immunity, a major challenge for cancer immunotherapy (see abstract, column 1, lines 13-28, and summary of the invention on column 2) in order to facilitate T cell response to a specific target. Sadelain et al disclose the fact that T-lymphocytes from the individual to be treated, for example a human individual, are transduced with the chimeric TCR, which may be done ex vivo, after which the cells are re-introduced into the individual (i.e. autologous T cell therapy of cancer, for instance; see Summary, on column 2, lines 31-36) in order to enhance and/or stimulate the T cell immune response in the treated individual at the selected target cells (such as tumors; see column 4, 4th paragraph, in particular). Thus, Sadelain et al disclose the motivation for transducing T cells (comprising both CD4+ and CD8+ T cells; using heterologous retroviral gene constructs; see column 2, lines 45-56, Fig. 5 A-F, and Examples 1-3, for instance) with suitable TCR or chimeric constructs that can bind and selectively target tumor cell antigens (such as CD19; see Examples 7-8 on column 11), and therefore activate immune response against such tumor targets in vivo (see column 7, lines 4-40, for instance).
Thus, given the explicit disclosure and motivation provided by Sadelain et al that relates to cancer immunotherapy using in vitro activated T cells (including CD4+ and CD8+  T cells) that can be further engineered using retroviral gene constructs in order to target selected tumor cells in vivo (such as using CAR T cells that can bind CD19 expressed on tumor cells, for instance), it would have been obvious to an artisan of ordinary skill in the art (before the effective filing date of this invention) to further include steps that can provide selectivity and targeting ability of such T cells that can be re-introduced into an individual in need thereof during activated T cell-based cancer immunotherapy, as already disclosed and fully contemplated by the cited references of Unutmaz taken with Van der Waart et al, as discussed above. Since, such constructs can be designed as per need based on the selected target tumors and their specific antigens, incorporation of such a step in the T cell culture and activation method would be readily envisioned by an artisan involved in T cell therapy (i.e. for preparing activated T cells therefor), unless evidence/data provided by applicants to the contrary (which is currently lacking on record; see for instance, the variety of target antigens listed by the applicants in instant claim 15).
Thus, the entire invention as a whole would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the invention as currently claimed. 
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Examiner’s Response to Arguments
Applicant's arguments filed on 09/19/2022 (see remarks, pages 7-9 regarding the 103a rejections of record over pending claims as currently amended) have been fully considered but they are not found to be persuasive, at least for the following reasons of record:
Applicant’s arguments regarding the 112-b rejection of claim 16 (see remarks, page 7) is not found to be persuasive because claim 16 has not been fully amended, as explained above in the rejection of record. Appropriate correction is suggested.
Regarding the 103(a) rejection of record, applicants mainly appear to argue that “…while the advantages of IL-7/IL-15 over IL-2 were apparent for CD8+ T cells in both short term and long term treatments, they were more limited to the short term treatment of CD4+ T cell. This difference underscores the different requirement for CD4+ and CD8+ T cells. A skilled artisan that appreciates such difference would not have reasonably expected that the findings in Van der Waart would be successfully applied to the method in Unutmaz. Accordingly, a prima facie case of obviousness cannot be established” (see remarks, page 9, in particular), which is duly noted and considered.  However, it is noted to applicants that - first, as evidenced by instant claim 12 (“wherein the one or more T cells comprise CD4+ and CD8+ T cells”), the claimed method for culturing T cells (see instant claim 1, in particular) is open to any other types of T cells in the culture including CD8+ T cells; and secondly, the alleged differentiating effects on two types of T cells (as per [0226] of the instant disclosure, Example 1) appears to be under specific amounts and specific set of culture conditions such as when treated with an AKT inhibitor (FIG. 1A-FIG-1F, and FIG 2).  Moreover, it is to be noted that instant claim 1 is directed to “culturing T cells”, and does not require limitations of “trend towards more juvenile T-cells” per se, as currently being argued by applicants. However, since the same cytokine combination in the presence of an Akt inhibitor (and as a substitute for IL-2) has been disclosed in the combined teachings and/or suggestions from the cited prior art of record to produce stem cell-like activated T-cells by reducing differentiation of T cells (see teachings, as discussed above), such results during culturing of T cells (in the presence of same amounts of IL-7 and IL-15 combination) would have been expected and/or obvious to an artisan of ordinary skill in the art (with a reasonably expectation of success, as the method step of the “contacting” T cells with the same exogenously added cytokines, or combination thereof, for the same period of days, i.e. between 1 and 10 days, has been disclosed in the cited prior art of record; see rejection above).   
Thus, the argument that “A skilled artisan that appreciates such difference would not have reasonably expected that the findings in Van der Waart would be successfully applied to the method in Unutmaz”, is duly noted and considered, but is not found to be persuasive for at least the reasons discussed above. 
The 103(a) rejection of record as discussed above is therefore deemed properly made/maintained.
Conclusion
NO claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657